

Exhibit 10.1

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) by and between Triumph Group, Inc. (the
“Company”) and Daniel J. Crowley (the “Executive”), dated as of April 1, 2016
(the “Agreement”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept employment, as President and Chief Executive Officer of the Company on
the terms and conditions set forth in this Agreement, intending to be legally
bound.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on January 4, 2016 (the
“Start Date”) and ending on the fourth anniversary thereof (the “Employment
Period”); provided that, the Employment Period may be extended by mutual
agreement of the Company and the Executive on such terms and conditions as the
Company and the Executive mutually agree. Notwithstanding the foregoing, the
Employment Period shall immediately terminate upon any termination of the
Executive’s employment with the Company and its subsidiaries pursuant to Section
3.
2.Terms of Employment. (a) Position; Location. During the Employment Period, the
Executive shall serve as President and Chief Executive Officer of the Company,
shall devote the Executive’s full business attention and time to the business
and affairs of the Company and shall use the Executive’s best efforts to perform
faithfully and efficiently such responsibilities. The Executive will report
directly to, and be initially appointed to serve on, the Board of Directors of
the Company (the “Board”). During the Employment Period, the Executive’s
services shall be performed in Berwyn, Pennsylvania, subject to reasonable
business travel at the Company’s request. The Executive must establish a
residence in the greater Philadelphia area as soon as reasonably practicable
following the Start Date.
(a)Compensation and Employee Benefits.
(i)Annual Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (the “Annual Base Salary”) of no less than $900,000, less
applicable withholding and payroll deductions, payable in accordance with the
Company’s regular payroll practices. The Annual Base Salary will be reviewed by
the Compensation and Management Development Committee of the Board (the
“Compensation Committee”) for increase but not decrease, provided that there is
no guarantee that any annual review will result in an increase.
(ii)Annual Bonus Opportunity. During the Employment Period, the Executive shall
participate in the Company’s annual bonus program for executives as in effect
from time to time, pursuant to which the Executive will have the opportunity to
earn, for each fiscal year of the Company (excluding the fiscal year ending
March 31, 2016), an annual bonus (the “Annual Bonus”), with a target Annual
Bonus opportunity equal to 100% of the Annual




--------------------------------------------------------------------------------




Base Salary (the “Target Bonus”) and a maximum Annual Bonus opportunity equal to
200% of the Annual Base Salary. The actual amount of the Annual Bonus paid for
each applicable fiscal year, if any, shall be determined by the Compensation
Committee on the basis of the achievement of pre-established performance goals
relating to Executive’s performance and the Company’s performance, established
by the Compensation Committee, in consultation with the Executive, within the
first 90 days of each fiscal year. The performance goals for the Executive’s
fiscal year 2017 Annual Bonus will be determined by the Compensation Committee
in consultation with the Executive and will be based on a combination of
financial and operational measures. Payment of any Annual Bonus will be subject
to the Executive’s continued employment through the applicable payment date,
except as provided herein.
(iii)Annual Long-Term Incentive Awards. The Executive will be eligible to
receive annual performance-based long-term incentive awards for each fiscal year
of the Company. Each annual award will be granted pursuant to the Triumph Group,
Inc. Executive Incentive Plan (effective September 28, 2010) or a successor plan
and the Triumph Group, Inc. 2013 Equity and Cash Incentive Plan or a successor
plan (the “2013 Plan”) in the form of a combination of performance-based
restricted stock and restricted cash (or such other form of award as is adopted
by the Company for the Company’s senior corporate executives) with a target
grant date value of no less than 250% of the Annual Base Salary and a maximum
payout opportunity of 500% of the Annual Base Salary. The performance goals
applicable to each award will be determined by the Compensation Committee in its
discretion, provided that the Executive shall have the opportunity to offer
recommendations to be considered by the Committee in establishing such
performance goals. The first annual award will be made in April 2016 and is
intended to be consistent in design with the Company’s general practice for
annual long-term incentive awards to executives of the Company.
(iv)Initial Long-Term Incentive Awards. In connection with the Executive’s
commencement of employment, the Executive will be granted on the date of this
Agreement three special one-time equity awards (the “Initial Awards”). The
Initial Awards will have the terms and conditions set forth in this Agreement
and such other terms and conditions as are set forth in the applicable award
agreements attached hereto.
A.Initial Option Award. One of the Initial Awards will be in the form of stock
options relating to 150,000 shares of common stock of the Company (the “Initial
Option Award”) granted pursuant to the 2013 Plan and the Stock Option Award
Agreement attached hereto as Exhibit A, which will vest 25% on each of the first
four anniversaries of the Start Date, subject to the Executive’s continued
employment through the applicable anniversary.
B.Initial Time-Based Restricted Stock Award. One of the Initial Awards will be
in the form of 50,000 shares of restricted common stock of the Company (the
“Initial Time-Based Restricted Stock Award”) granted pursuant to the New York
Stock Exchange (“NYSE”) employment inducement award exemption and the Time-Based
Restricted Stock Award Agreement attached hereto as Exhibit B, which will vest
25% on each of the first four anniversaries of the Start Date, subject to the
Executive’s continued employment through the applicable anniversary.

-2-



--------------------------------------------------------------------------------




C.Initial Performance-Based Restricted Stock Award. One of the Initial Awards
will be in the form of 50,000 shares of performance-based restricted common
stock of the Company (the “Initial Performance-Based Restricted Stock Award”)
granted pursuant to the 2013 Plan and the Performance-Based Restricted Stock
Award Agreement attached hereto as Exhibit C. The Initial Performance-Based
Restricted Stock Award will vest in three equal installments on the second,
third and fourth anniversaries of the Start Date, with each installment earned
based on achievement of the performance goals set forth in the award agreement
and subject to the Executive’s continued employment through each of the second,
third and fourth anniversaries of the Start Date.
(v)Make-Whole Awards. The Executive will be granted on the date of this
Agreement two full value equity awards with an aggregate grant date value of $3
million (the “Make-Whole Awards”) which are together intended to make the
Executive whole for the loss of his supplemental executive retirement plan
benefits with his former employer. The Make-Whole Awards will have the terms and
conditions set forth in this Agreement and such other terms and conditions as
are set forth in the award agreements attached hereto. For purposes of this
Agreement, the “Make-Whole Vesting Period” means each of the three periods
commencing on the Start Date and ending on the fifth anniversary of the Start
Date, the sixth anniversary of the Start Date and the seventh anniversary of the
Start Date, respectively.
A.Time-Based Make-Whole Award. One of the Make-Whole Awards will be in the form
of 39,567 shares of restricted common stock of the Company (the “Time-Based
Make-Whole Award”) granted pursuant to the NYSE employment inducement award
exemption and the Time-Based Restricted Stock Award Agreement attached hereto as
Exhibit B, which will vest as to 13,189 shares on the last day of each
Make-Whole Vesting Period, subject to the Executive’s continued employment
through the applicable day.
B.Performance-Based Make-Whole Award. One of the Make-Whole Awards will be in
the form of 39,567 shares of restricted common stock of the Company (the
“Performance-Based Make-Whole Award”) granted pursuant to the 2013 Plan and the
Performance-Based Restricted Stock Award Agreement attached hereto as Exhibit C,
which will vest as to 13,189 shares on the last day of each Make-Whole Vesting
Period, subject to (1) the Executive’s continued employment through the
applicable day and (2) achievement of the performance goals set forth in the
award agreement.
(vi)Other Employee Benefit Plans. During the Employment Period, the Executive
shall be entitled to participate in the employee benefit plans, practices,
policies and programs generally applicable to other senior executives of the
Company (including retirement, health and welfare and vacation benefits).
(vii)Relocation Benefits. The Executive will be provided with a comprehensive
relocation package, pursuant to the Company’s relocation policy for executives,
in support of his relocation to the greater Philadelphia area, provided that the
costs to be reimbursed by the Company shall not exceed $500,000 in the aggregate
(the “Standard Relocation Package”). If the Executive voluntarily resigns other
than for Good Reason, or the Executive’s employment is terminated by the Company
for Cause (as defined below), in each case on or prior to the first anniversary
of the Start Date, the Executive will be obligated to repay

-3-



--------------------------------------------------------------------------------




to the Company the relocation benefits provided, on a pro rata basis, based on
the number of days elapsed since the Start Date, on a pre-tax basis, as soon as
reasonably practicable (but no later than 30 days) following the Date of
Termination (as defined below). If, during the Employment Period, the Executive
resigns for Good Reason, or the Executive’s employment is terminated by the
Company without Cause, then the Company will provide the Executive with a
relocation package substantially similar to the Standard Relocation Package in
support of his relocation to a location within the continental United States,
provided that the costs to be reimbursed by the Company shall not exceed
$250,000 in the aggregate.
(viii)Financial Planning; Legal Fees. The Company will reimburse the Executive
for up to $15,000 in fees paid by the Executive for financial planning services
per calendar year during the Employment Period. The Company will reimburse the
Executive for his legal fees incurred in the negotiation and execution of this
Agreement, up to $15,000.
3.Termination of Employment. (a) Death or Disability. The Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability of the
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may provide the Executive with written notice
in accordance with Section 8(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after the Executive’s receipt of such notice
(the “Disability Effective Date”); provided that, within the 30 days after such
receipt, the Executive shall not have returned to full‑time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence or expected absence of the Executive from the Executive’s duties with
the Company on a full‑time basis for 90 days within a 365-day period as a result
of incapacity due to mental or physical illness.
(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s:
(i)commission of, or indictment for or otherwise being formally charged with, a
felony or crime of moral turpitude;
(ii)commission of a material act of dishonesty involving the Company or any of
its affiliates that materially and demonstrably harms the Company ;
(iii)material breach of the Executive’s obligations under this Agreement or any
other agreement entered into between the Executive and the Company or any of its
affiliates;
(iv)willful and repeated failure to perform substantially the Executive’s duties
with the Company or any affiliate of the Company (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a Notice of Termination (as defined below) for Good
Reason (as defined below)), after a written demand for substantial performance
is delivered to the Executive by the Board that specifically identifies the
manner in which the Board believes that the Executive has not

-4-



--------------------------------------------------------------------------------




substantially performed the Executive’s duties and the Executive’s failure to
cure such failure within 10 days;
(v)material breach of the Company’s policies or procedures;
(vi)other misconduct or negligence that causes material harm to the Company or
its affiliates or their business reputation, including due to any adverse
publicity, as determined by the Company in its sole discretion or
(vii)the Executive’s failure, as determined by the Company in its sole
discretion, to successfully complete a background investigation with results to
the Company’s satisfaction.
(c)Good Reason. The Executive’s employment may be terminated by the Executive
either with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the Executive’s voluntary resignation after any of the
following actions are taken by the Company without the Executive’s consent:
(iii)a material breach by the Company of Section 2 or of any other material term
of this Agreement or of any other written agreement between the Executive and
the Company or any of its affiliates; or
(iv)a relocation of the Executive’s principal place of employment to anywhere
other than within 35 miles of Berwyn, Pennsylvania;
provided, however, that the Executive’s termination of employment shall not be
deemed to be for Good Reason unless (A) the Executive has delivered to the
Company written notice describing the occurrence of one or more Good Reason
events within 90 days of such occurrence, (B) the Company fails to cure such
Good Reason event or events within 30 days after its receipt of such written
notice and (C) the Executive delivers to the Company a Notice of Termination
within 30 days after the expiration of the 30-day cure period.
(d)Notice of Termination. Any termination by the Company with or without Cause,
or by the Executive with or without Good Reason, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 8(b)
or Section 8(c), respectively. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specifies the Date of Termination, which date shall be not
more than 30 days after the delivery of such notice.
(e)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company with or without Cause, or by the
Executive with or without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein that is within 30 days following
the date of notice, as the case may be (except that in the case of a termination
by the Executive, the Company may in its sole discretion change any such later
date to a date of its choosing between the date of such receipt and such later
date), or (ii) if

-5-



--------------------------------------------------------------------------------




the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as applicable. Effective as of the Date of
Termination, the Executive shall resign from all offices and positions he may
hold with the Company and its affiliates. The Executive agrees to execute any
documentation necessary to effectuate the provisions of the foregoing sentence.
4.Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company
terminates the Executive’s employment without Cause (other than due to death or
Disability) or the Executive terminates his employment for Good Reason, then,
subject, in the case of clauses (ii), (iii) and (iv) below, to the Executive
executing a release of claims in a form reasonably satisfactory to the Company
and such release becoming irrevocable in accordance with its terms prior to the
60th day following the Date of Termination (the “Release Date”), the Company
shall pay or provide to the Executive the following:
(i)the portion of the Executive’s Annual Base Salary due for the period through
the Date of Termination, reimbursement for business expenses incurred,
(together, the “Accrued Obligations”), and any Annual Bonus earned for a fiscal
year that concluded prior to the Date of Termination, in all cases, to the
extent not theretofore paid, which obligations shall be paid in a lump sum in
cash within 60 days following the Date of Termination or as otherwise required
by law;
(ii)severance payments in an aggregate amount equal to two times the sum of (A)
the Annual Base Salary and (B) the Target Bonus (the “Severance Payments”),
which Severance Payments, subject to Sections 6 and 8(h), shall be paid in
substantially equal installments over the one-year period following the Date of
Termination in accordance with the Company’s regular payroll practices as in
effect on the Date of Termination; provided, however, that all Severance
Payments that would otherwise be paid during the period between the Date of
Termination and the Release Date shall be accumulated and paid on the first
regular payroll date following the Release Date;
(iii)in the event the Executive elects continued medical and dental benefit
coverage pursuant to Section 4980B(f) of the Internal Revenue Code of 1986, as
amended (the “Code”) and complies with all terms and conditions of the
applicable plans, then until the earlier of (A) the end of the 18-month period
following the Date of Termination and (B) such time as the Executive becomes
eligible to receive medical and dental benefits under another employer-provided
plan, the Company shall reimburse the Executive for the full cost of premiums
associated with such coverage (the “Severance Benefits”), with each
reimbursement paid on or prior to the 10th day of the month to which the
applicable premium relates; provided, however, that all Severance Benefits that
would otherwise be provided during the period between the Date of Termination
and the Release Date shall be accumulated and paid within 10 days following the
Release Date; and
(iv)the Equity Award Vesting Benefits (as defined in the next sentence). For
purposes of this Agreement, the “Equity Award Vesting Benefits” means (A) any
accelerated vesting of the Initial Awards and the Make-Whole Awards provided
pursuant to the applicable award agreements upon a termination of the
Executive’s employment governed by

-6-



--------------------------------------------------------------------------------




this Section 4(a); and (B) solely if the Date of Termination occurs during the
two year period immediately following a Change in Control (as defined in the
2013 Plan), all outstanding annual long-term incentive awards granted pursuant
to Section 2(b)(iii) will become fully vested as of the Release Date, with such
vesting calculated, in the case of any such awards that remain subject to
performance goals as of the Date of Termination, assuming achievement of such
goals at the target level.
In addition, to the extent not theretofore paid or provided, the Company shall
timely pay or provide, in accordance with the terms of the applicable plan,
program, policy, practice or contract, to the Executive any other amounts or
benefits required to be paid or provided or that the Executive is eligible to
receive under any plan, program, policy, practice or contract of the Company
through the Date of Termination (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”). Other than as set forth in
this Section 4(a), in the event of a termination of the Executive’s employment
by the Company without Cause (other than due to death or Disability) or by the
Executive for Good Reason, the Company shall have no further obligation to the
Executive under this Agreement. For the avoidance of doubt, if the Executive
does not execute a release of claims in a form reasonably satisfactory to the
Company or such release does not become irrevocable in accordance with its terms
prior to the Release Date, then the Company shall have no obligation to pay or
provide the Severance Payments, the Severance Benefits or the Equity Award
Vesting Benefits.
(b)Other Termination. If the Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 4(a), this
Agreement shall terminate without further obligations to the Executive under
this Agreement, other than for payment of the Accrued Obligations within 60 days
following the Date of Termination and the timely payment or provision of Other
Benefits.
5.No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to the Executive under Section 4(a) and such amounts shall not be reduced
whether or not the Executive obtains other employment.
6.Restrictive Covenants. (a) Disclosure of Confidential Information. The
Executive shall not at any time during the Employment Period or thereafter,
except as properly required in the course of the Executive’s employment, use,
publish, disclose or authorize anyone else to use, publish or disclose any
Confidential Information belonging or relating to the Company and its
affiliates. Confidential Information includes, but is not limited to, models,
drawings, blueprints, memoranda and other materials, documents or records of a
proprietary nature; information relating to research, manufacturing processes,
bills of material, finance, accounting, sales, personnel management and
operations; and information particularly relating to customer lists, price
lists, customer service requirements, costs of providing service and equipment,
pricing and equipment maintenance costs.
(b)Patents, Copyrights and Trade Secrets. The Executive will disclose and hereby
assigns to the Company any and all material of a proprietary nature,
particularly including, but not limited to, material subject to protection as
trade secrets or as patentable or copyrightable ideas which the Executive may
conceive, invent, or discover during the course of

-7-



--------------------------------------------------------------------------------




the Executive’s employment with the Company which relate to the business of the
Company, or were developed using the Company’s resources (collectively, the
“Inventions”), and the Executive shall execute and deliver all papers, including
applications for patents and do such other acts (entirely at the Company’s
expense) as may be necessary for the Company to obtain and maintain proprietary
rights in any and all countries and to vest title to such Inventions in the
Company.
(c)Noncompetition and Nonsolicitation. While the Executive is employed by the
Company and its affiliates and for the one-year period following the termination
of such employment for any reason (together, the “Restricted Period”), the
Executive shall not, in any jurisdiction in which the Company or any of its
affiliates is doing business, directly or indirectly, own, manage, operate,
control, consult with, be employed by, participate in the ownership, management,
operation or control of, or otherwise render services to or engage in, any
business engaged in by the Company and its affiliates; provided, that the
Executive’s ownership of securities constituting 2% or less of any publicly
traded class of securities of a public company shall not violate this paragraph.
During the Restricted Period, the Executive shall not solicit for business or
accept the business of, any person or entity who is, or was at any time within
the previous 12 months, a customer or client of the business conducted by the
Company or its affiliates (or potential customer or client with whom the Company
or its affiliates had initiated contact). During the Restricted Period, the
Executive shall not, directly or indirectly, employ, solicit for employment, or
otherwise contract for or hire, the services of any individual who is then an
employee of the Company and its affiliates or who was an employee of the Company
and its affiliates within the previous 12 months. Further, during the Restricted
Period, the Executive shall not take any action that could reasonably be
expected to have the effect of inducing any individual who is then an employee,
representative, officer or director of the Company or any of its affiliates, or
who was an employee, representative, officer or director of the Company and its
affiliates within the previous 12 months, to cease his or her relationship with
the Company or any of its affiliates for any reason.
(d)Acknowledgements and Remedies.
(i)The parties hereto agree that the provisions of Sections 6(a), (b) and (c)
(the “Covenants”) have been specifically negotiated by sophisticated commercial
parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Agreement. The Executive
acknowledges and agrees that the Covenants are reasonable in light of all of the
circumstances, are sufficiently limited to protect the legitimate interests of
the Company and its affiliates, impose no undue hardship on the Executive, and
are not injurious to the public. The parties hereto further agree that the
services of the Executive are of a personal, special and unique character and
cannot be replaced by the Company, and that the violation by the Executive of
any of the Covenants would cause the Company irreparable harm, which could not
be adequately compensated by money damages, and that if the Company elects to
prevent the Executive from breaching such provisions by obtaining an injunction
against the Executive, there is a reasonable probability of the Company’s
eventual success on the merits. Accordingly, notwithstanding Section 8(a), the
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, in addition to any other remedies as may be
available to the Company for such breach, including the recovery of money
damages, the Company shall be entitled (without the necessity of showing

-8-



--------------------------------------------------------------------------------




economic loss or other actual damage) to (A) cease payment of the Severance
Payments and Severance Benefits and/or to recoup from the Executive the portion
of the Severance Payments and Severance Benefits already paid and (B) temporary
and permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage. Furthermore, if the Company institutes any action or proceeding to
enforce any of the provisions of this Section 6, to the extent permitted by
applicable law, the Executive hereby waives the claim or defense that the
Company has an adequate remedy at law, and the Executive shall not assert in any
such action or proceeding the defense that any such remedy exists at law.
(ii)Prior to execution of this Agreement, the Executive was advised by the
Company of the Executive’s right to seek independent advice from an attorney of
the Executive’s own selection regarding this Agreement. The Executive
acknowledges that the Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. The
Executive further represents that, in entering into this Agreement, the
Executive is not relying on any statements or representations made by any of the
Company’s directors, officers, employees or agents that are not expressly set
forth herein, and that the Executive is relying only upon the Executive’s own
judgment and any advice provided by the Executive’s attorney.
(iii)In light of the acknowledgements contained in this Section 6(d), the
Executive agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations and obligations contained in this Agreement.
In the event that the Covenants shall be determined by any court of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court.
7.Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
8.Miscellaneous. (a) Governing Law and Forum. This Agreement shall be governed
by and construed in accordance with the laws of the State of Pennsylvania,
without reference to principles of conflict of laws. Subject to Section 6(d),
any controversy or claim arising out of or relating to this Agreement shall be
brought solely in the Court of Common Pleas of Chester County or, to the extent
that such court has jurisdiction, the United States District Court for the
Eastern District of Pennsylvania.

-9-



--------------------------------------------------------------------------------




(b)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
(c)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by email or facsimile
(with confirmation of receipt) or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to the Executive: To the most recent address, email or facsimile number on
file with the Company.
If to the Company:
Triumph Group, Inc.
899 Cassatt Road, Suite 210
Berwyn, Pennsylvania 19312
Attention: John Wright
Facsimile No.: 650-251-1555
Email Address: JWright@triumphgroup.com
or to such other address, email address or facsimile number as either party
shall have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.
(d)Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.
(e)Survivability. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either the Executive’s employment
or this Agreement (including the terms of Section 6) shall so survive such
termination.
(f)Section Headings; Construction. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” shall mean “including, without limitation.”
(g)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

-10-



--------------------------------------------------------------------------------




(h)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(i)Section 409A.
(i)General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code (“Section 409A”). Any payments that qualify
for the “short-term deferral” exception, the separation pay exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of applying the exclusion under Section
409A for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A. All payments of nonqualified deferred
compensation to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A to the
extent necessary in order to avoid the imposition of penalty taxes on the
Executive pursuant to Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement.
(ii)Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (A) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (B) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (C) the reimbursement of an eligible expense shall be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (D) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
(iii)Delay of Payments. Notwithstanding anything to the contrary in this
Agreement, if the Executive is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination), any payment on account of
the Executive’s separation from service that constitutes nonqualified deferred
compensation within the meaning of Section 409A and that is otherwise due to the
Executive under this Agreement during the six-month period immediately following
the Executive’s separation from service (as determined in accordance with
Section 409A) shall be accumulated and paid to the Executive on the first
business day of the seventh month following the Executive’s separation from
service (the “Delayed Payment Date”). If the Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A shall be paid to the personal representative of the Executive’s estate on
the first to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.

-11-



--------------------------------------------------------------------------------




(j)Parachute Payments. In the event that any payments or benefits received or to
be received by the Executive pursuant to this Agreement or otherwise (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
as determined by the accounting firm that audited the Company prior to the
relevant “change in ownership or control” within the meaning of Section 280G of
the Code or another nationally known accounting or employee benefits consulting
firm selected by the Company prior to such change in ownership or control (the
“Accounting Firm”) and (ii) but for this Section 8(i), would, in the judgment of
the Accounting Firm, be subject to the excise tax imposed by Section 4999 of the
Code by reason of Section 280G of the Code, then the Executive’s benefits under
this Agreement shall be payable either: (A) in full, or (B) as to such lesser
amount which would result in no portion of such payments or benefits being
subject to the excise tax under Section 4999 of the Code, as determined by the
Accounting Firm, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax imposed by Section 4999 of the Code, results in the receipt by Executive, on
an after-tax basis, of the greatest amount of payments and benefits under this
Agreement, as determined by the Accounting Firm, notwithstanding that all or
some portion of such payments and benefits may be taxable under Section 4999 of
the Code. In the event that a lesser amount is paid under clause (ii)(B) above,
then the elements of Executive’s payments hereunder shall be reduced in such
order (1) as the Company determines, in its sole discretion, has the least
economic detriment to the Executive and (2) which does not result in the
imposition of any tax penalties under Section 409A on the Executive. To the
extent the economic impact of reducing payments from one or more elements is
equivalent, and subject to clause (2) of the preceding sentence, the reduction
may be made pro rata by the Company in its sole discretion.
(k)Amendments. No provision of this Agreement shall be modified or amended
except by an instrument in writing duly executed by the parties hereto. No
custom, act, payment, favor or indulgence shall grant any additional right to
the Executive or be deemed a waiver by the Company of any of the Executive’s
obligations hereunder or release the Executive therefrom or impose any
additional obligation upon the Company. No waiver by any party of any breach by
the other party of any term or provision hereof shall be deemed to be an assent
or waiver by any party to or of any succeeding breach of the same or any other
term or provision.
(l)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto on the subject matter hereof and supersedes and cancels in their
entirety all prior understandings, agreements and commitments, whether written
or oral, relating to the terms and conditions of employment between the
Executive and the Company.
[Signature page follows]



-12-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.




EXECUTIVE


  /s/ Daniel J. Crowley
Daniel J. Crowley
TRIUMPH GROUP, INC.


By:   /s/ John B. Wright, II                                     
        Name: John B. Wright, II
        Title: Vice President, General Counsel and Secretary




[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
STOCK OPTION AWARD AGREEMENT
AWARD AGREEMENT (this “Agreement”), by and between Daniel J. Crowley (the
“Participant”) and Triumph Group, Inc. (the “Company”), dated as of April 1,
2016.
WHEREAS, the Participant commenced employment with the Company as its President
and Chief Executive Officer effective January 4, 2016 (the “Start Date”);
WHEREAS, the Employment Agreement by and between the Company and the
Participant, dated as of the date hereof (the “Employment Agreement”) provides
for the grant of the Initial Option Award (as defined in the Employment
Agreement); and
WHEREAS, the Company maintains the Triumph Group, Inc. 2013 Equity and Cash
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement (all capitalized terms used but not defined herein have the
definitions set forth in the Plan), and the Company desires to grant the Initial
Option Award under the Plan.
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1.    Initial Option Award.
(a)    Grant. Subject to the terms of this Agreement and the Plan, the
Participant is hereby granted the Initial Option Award in the form of a stock
option relating to 150,000 Shares.
(b)    Exercise Price. The per Share exercise price of the Initial Option Award
is $30.86.
(c)    Expiration Date. The expiration date of the Initial Option Award is April
1, 2026 (the “Expiration Date”). The Initial Option Award shall terminate no
later than the close of business on the Expiration Date, subject to earlier
termination in accordance with Section 2.
(d)    Vesting. The Initial Option Award will vest and become exercisable in
four equal installments on each of the first four anniversaries of the Start
Date, subject to the Participant’s continued employment with the Company and its
affiliates through the applicable vesting date (except as otherwise provided in
Section 2).
2.    Termination of Employment.
(a)    The portion of the Initial Option Award that remains outstanding and
unvested as of the Participant’s Termination of Employment will be forfeited as
of the Date of Termination (as defined in the Employment Agreement), except
that, upon a Termination of Employment covered by Section 4(a) of the Employment
Agreement, the Initial Option Award will become vested in full, contingent on
the Participant’s timely

A-1

--------------------------------------------------------------------------------




satisfaction of the release requirements set forth in Section 4(a) of the
Employment Agreement, effective as of the Release Date (as defined in the
Employment Agreement).
(b)    The portion of the Initial Option Award that is vested and exercisable as
of the Date of Termination, or that becomes vested and exercisable as of the
Release Date pursuant to Section 2(a), will remain exercisable until, and will
expire upon, (i) in the case of a Termination of Employment due to the
Participant’s death or Disability, the date specified in Sections 13(a) and
13(b) of the Plan, respectively, (ii) in the case of a Termination of Employment
pursuant to Section 3(b) of the Employment Agreement, the Date of Termination
and (iii) in the case of a Termination of Employment for any reason not
described in clauses (i) or (ii) of this Section 2(b), the date set forth in
Section 8(c)(i) of the Plan.
3.    Plan Governs. This Agreement and the Initial Option Award are subject to
all of the terms and provisions of the Plan. By entering into this Agreement,
the Participant hereby consents and agrees to all terms and conditions set forth
in the Plan. In the event that there is any inconsistency between the provisions
of this Agreement and of the Plan, the provisions of the Plan shall govern.
Notwithstanding the foregoing or anything to the contrary in this Agreement,
Section 13 of the Plan shall not apply to the Initial Option Award other than as
expressly contemplated by Section 2.
4.    Nature of Payments. The grant of the Initial Option Award hereunder is in
consideration of services to be performed by the Participant for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Participant for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Participant.
5.    Amendments. This Agreement may be amended only by written agreement signed
by the Participant and the Company.
[Signature page follows.]













A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date first above written.




PARTICIPANT




/s/ Daniel J. Crowley
Daniel J. Crowley




TRIUMPH GROUP, INC.


By: /s/ John B. Wright, II
Name: John B. Wright, II
Title: Vice President General Counsel and
Secretary




















[Signature Page to Initial Option Award Agreement]

A-3

--------------------------------------------------------------------------------




EXHIBIT B
TIME-BASED RESTRICTED STOCK AWARD AGREEMENT
AWARD AGREEMENT (this “Agreement”), by and between Daniel J. Crowley (the
“Participant”) and Triumph Group, Inc. (the “Company”), dated as of April 1,
2016.
WHEREAS, the Participant commenced employment with the Company as its President
and Chief Executive Officer effective January 4, 2016 (the “Start Date”);
WHEREAS, the Employment Agreement by and between the Company and the
Participant, dated as of the date hereof (the “Employment Agreement”) provides
for the grant of the Initial Time-Based Restricted Stock Award (as defined in
the Employment Agreement) and the Time-Based Make-Whole Award (as defined in the
Employment Agreement, and, together with the Initial Time-Based Restricted Stock
Award, the “Time-Based Awards”); and
WHEREAS, the Company desires to grant the Time-Based Awards, which are intended
to constitute “employment inducement awards” within the meaning of Section
303A.08 of the New York Stock Exchange Listed Company Manual, pursuant to the
terms of this Agreement.
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1.    Initial Time-Based Restricted Stock Award.
(a)    Grant. Subject to the terms of this Agreement, the Participant is hereby
granted the Initial Time-Based Restricted Stock Award in the form of 50,000
restricted Shares.
(b)    Vesting. The Initial Time-Based Restricted Stock Award will vest in four
equal installments on each of the first four anniversaries of the Start Date,
subject to the Participant’s continued employment with the Company and its
affiliates through the applicable vesting date (except as otherwise provided in
Section 3).
2.    Time-Based Make-Whole Award.
(a)    Grant. Subject to the terms of this Agreement, the Participant is hereby
granted the Time-Based Make-Whole Restricted Stock Award in the form of 39,567
restricted Shares.
(b)    Vesting. The Time-Based Make-Whole Award shall be divided into three
segments of 13,189 Shares (each, a “Make-Whole Award Segment”), corresponding to
each of the three periods commencing on the Start Date and ending on the fifth
anniversary of the Start Date, the sixth anniversary of the Start Date and the
seventh anniversary of the Start Date, respectively (each, a “Make-Whole Vesting
Period”). Each Make-Whole Award Segment shall vest on the last day of the
corresponding Make-Whole

B- 1

--------------------------------------------------------------------------------




Vesting Period, subject to the Participant’s continued employment with the
Company and its Subsidiaries through such date (except as otherwise provided in
Section 3).     
3.    Termination of Employment. The portion of Initial Time-Based Restricted
Stock Award, and each Make-Whole Award Segment, that remains outstanding and
unvested as of the Participant’s Termination of Employment will be forfeited as
of such date, except that, (a) upon the Participant’s Termination of Employment
due to Disability, such award and segments shall be treated in accordance with
Section 13 of the Plan and (b) upon a Termination of Employment covered by
Section 4(a) of the Employment Agreement, such award and segments shall be
treated as follows:
(i)    the Initial Time-Based Restricted Stock Award will become vested in full
as of the date of such Termination of Employment; and
(ii)    a portion of each outstanding and unvested Make-Whole Award Segment will
become vested as of the date of such Termination of Employment, such portion to
equal the number of Shares (rounded to the nearest whole number of Shares)
determined by multiplying (1) the total number of Shares subject to such
Make-Whole Award Segment by (2) a fraction, the numerator of which is the number
of days from the commencement of the applicable Make-Whole Vesting Period
through the date of such Termination of Employment and the denominator of which
is the total number of days in such Make-Whole Vesting Period.
The vesting provided by Section 4(b) is contingent on the Participant’s timely
satisfaction of the release requirements set forth in Section 4(a) of the
Employment Agreement, and if the Participant fails to satisfy such requirements,
the Participant shall be obligated to promptly repay to the Company the full
fair market value (calculated based on the closing price of Shares on the New
York Stock Exchange on the date of such Termination of Employment) of the
restricted Shares that became vested as of the date of such Termination of
Employment pursuant to Section 4(b). In the event that the Employment Period (as
defined in the Employment Agreement) expires without renewal prior to the
Participant’s Termination of Employment, such Termination of Employment will be
deemed (solely for purposes of this Section 3) to be a Termination of Employment
covered by Section 4(a) of the Employment Agreement if it is by the Company
without Cause or by the Participant for Good Reason (in each case as defined in
the Employment Agreement, but disregarding references in such definitions to the
Employment Agreement). In such circumstances, the release requirements of
Section 4(a) of the Employment Agreement will apply, solely for purposes of this
Section 3.


4.    Incidents of Ownership; Transfer Restrictions. Subject to the restrictions
set forth in the Plan and this Agreement, the Participant will possess all
incidents of ownership of the restricted Shares granted hereunder, including the
right to receive dividends with respect to such Shares and the right to vote
such Shares; provided, that all dividends paid with respect to the Shares
underlying the Time-Based Awards during the Initial Vesting Periods and/or
Make-Whole Vesting Periods shall be accumulated and paid to the Participant, if
and to the extent that, and at the same time as, such Shares become vested. The
restricted Shares granted hereunder, and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or

B- 2

--------------------------------------------------------------------------------




otherwise disposed of, except by will or the laws of descent and distribution,
prior to such Shares becoming earned and vested in accordance with the terms of
this Agreement.
5.    Plan Governs. The Time-Based Awards, though not granted pursuant to the
Triumph Group, Inc. 2013 Equity and Cash Incentive Plan (the “Plan”), shall,
except as set forth in this Agreement, be subject to the terms and provisions of
the Plan, which is incorporated herein by reference. Notwithstanding the
foregoing or anything to the contrary in this Agreement, Section 13 of the Plan
shall not apply to the Time-Based Awards other than as expressly contemplated by
Section 3(a). All capitalized terms used but not defined herein have the
definitions set forth in the Plan.
6.    Nature of Payments. The grant of the Time-Based Awards hereunder is in
consideration of services to be performed by the Participant for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Participant for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Participant.
7.    Amendments. This Agreement may be amended only by written agreement signed
by the Participant and the Company.
[Signature page follows.]
        

B- 3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date first above written.




PARTICIPANT




/s/ Daniel J. Crowley
Daniel J. Crowley




TRIUMPH GROUP, INC.


By: /s/ John B. Wright, II
Name: John B. Wright, II
Title: Vice President, General Counsel and
Secretary






















[Signature Page to Time-Based Restricted Stock Award Agreement]

B- 4

--------------------------------------------------------------------------------




EXHIBIT C
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
AWARD AGREEMENT (this “Agreement”), by and between Daniel J. Crowley (the
“Participant”) and Triumph Group, Inc. (the “Company”), dated as of April 1,
2016.
WHEREAS, the Participant commenced employment with the Company as its President
and Chief Executive Officer effective January 4, 2016 (the “Start Date”);
WHEREAS, the Employment Agreement by and between the Company and the
Participant, dated as of the date hereof (the “Employment Agreement”) provides
for the grant of the Initial Performance-Based Restricted Stock Award (as
defined in the Employment Agreement) and the Performance-Based Make-Whole Award
(as defined in the Employment Agreement, and, together with the Initial
Performance-Based Restricted Stock Award, the “Performance Awards”); and
WHEREAS, the Company maintains the Triumph Group, Inc. 2013 Equity and Cash
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement (all capitalized terms used but not defined herein have the
definitions set forth in the Plan), and the Company desires to grant the
Performance Awards under the Plan.
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1.    Initial Performance-Based Restricted Stock Award.
(a)    Grant. Subject to the terms of this Agreement and the Plan, the
Participant is hereby granted the Initial Performance-Based Restricted Stock
Award in the form of 50,000 performance-based restricted Shares.
(b)    Vesting. The Initial Performance-Based Restricted Stock Award will be
divided into three segments of 16,667, 16,667 and 16,666 Shares (each, an
“Initial Award Segment”), corresponding to the three periods commencing on the
Start Date and ending on the second anniversary of the Start Date, the third
anniversary of the Start Date, and the fourth anniversary of the Start Date,
respectively, (each, an “Initial Award Vesting Period”). Each Initial Award
Segment will vest on the last day of the corresponding Initial Award Vesting
Period, subject to (i) the Participant’s continued employment with the Company
and its affiliates through such date (except as otherwise provided in Section 4)
and (ii) the Compound Annual TSR Growth Rate (as defined below) for such Initial
Award Vesting Period equaling, or exceeding, 10%.
2.    Performance-Based Make-Whole Award.
(a)    Grant. Subject to the terms of this Agreement and the Plan, the
Participant is hereby granted the Performance-Based Make-Whole Restricted Stock
Award in the form of 39,567 performance-based restricted Shares.

C-1

--------------------------------------------------------------------------------




(b)    Vesting. The Performance-Based Make-Whole Award shall be divided into
three segments of 13,189 Shares (each, a “Make-Whole Award Segment”),
corresponding to each of the three periods commencing on the Start Date and
ending on the fifth anniversary of the Start Date, the sixth anniversary of the
Start Date and the seventh anniversary of the Start Date, respectively (each, a
“Make-Whole Vesting Period”). The number of Shares subject to each Make-Whole
Award Segment that become earned, determined in accordance with this Section
2(b), shall vest on the last day of the corresponding Make-Whole Vesting Period,
subject to the Participant’s continued employment with the Company and its
Subsidiaries through such date (except as otherwise provided in Section 4). The
number of Shares underlying each Make-Whole Award Segment that become earned
will be based on the level of the Compound Annual TSR Growth Rate for such
Make-Whole Vesting Period, calculated in accordance with the following table. If
the Compound Annual TSR Growth Rate equals a percentage in column A, the
percentage of Shares subject to the Make-Whole Award Segment that are earned
will equal the corresponding amount in column B. If the Compound Annual TSR
Growth Rate falls between 11% and 14% but does not equal a percentage set forth
in column A, the percentage of Shares subject to the Make-Whole Award Segment
that are earned will be determined by linear interpolation between the two
corresponding amounts in column B. Fractional earned Shares shall be rounded to
the nearest whole number of Shares.
Column A -
Compound Annual TSR Growth Rate During Make-Whole Vesting Period
Column B -
Percentage of Shares Underlying Make-Whole Award Segment Earned
Below 11%
0
11%
25%
12%
50%
13%
75%
14%
100%
Above 14%
100%



3.    For purposes of calculating the number of earned Shares pursuant to the
Performance Awards, “Compound Annual TSR Growth Rate” means, with respect to an
Initial Award Vesting Period or Make-Whole Vesting Period, as applicable, the
compound annual growth rate, expressed as a percentage, of the Company’s TSR
during such period. For this purpose, TSR is determined as follows:
(Ending Price - Beginning Price) + Reinvested Dividends
Beginning Price

C-2

--------------------------------------------------------------------------------




with “Beginning Price” equal to the average of the closing price per Share on
the New York Stock Exchange over the 40 consecutive trading days immediately
preceding the Start Date, “Ending Price” equal to the average of the closing
price per Share on the New York Stock Exchange over the 40 trading days ending
on the final trading day of the Initial Award Vesting Period or Make-Whole
Vesting Period, as applicable, (adjusted to give effect to stock splits and
stock dividends during such period) and “Reinvested Dividends” equal to the
aggregate value of cash dividends paid with respect to a Share during the
Initial Award Vesting Period or Make-Whole Vesting Period, as applicable, plus
(or minus) the earnings thereon, assuming for this purpose that each per Share
cash dividend paid during the Initial Award Vesting Period or Make-Whole Vesting
Period, as applicable, is reinvested on a pre-tax basis in additional Shares (or
fractions thereof) at the closing price per Share on the New York Stock Exchange
on the date that such dividend is paid.
4.    Termination of Employment. Each Initial Award Segment and each Make-Whole
Award Segment that remains outstanding and unvested as of the Participant’s
Termination of Employment will be forfeited as of such date, except that, (a)
upon the Participant’s Termination of Employment due to Disability, such
segments shall be treated in accordance with Section 13 of the Plan and (b) upon
a Termination of Employment covered by Section 4(a) of the Employment Agreement,
such segments shall be treated as follows:
(i)    a portion of each outstanding and unvested Make-Whole Award Segment will
become vested as of the date of such Termination of Employment, such portion to
equal the number of Shares (rounded to the nearest whole number of Shares)
determined by multiplying (1) the total number of Shares subject to such
Make-Whole Award Segment that are earned, determined based on the actual level
of Compound Annual TSR Growth Rate through the date of such Termination of
Employment by (2) a fraction, the numerator of which is the number of days from
the commencement of the applicable Make-Whole Vesting Period through the date of
such Termination of Employment and the denominator of which is the total number
of days in such Make-Whole Vesting Period; and
(ii)    solely if the date of such Termination of Employment occurs during the
two-year period immediately following a Change in Control (as defined in the
Plan), all Initial Award Segments will become fully vested as of such date.
The vesting provided by Section 4(b) is contingent on the Participant’s timely
satisfaction of the release requirements set forth in Section 4(a) of the
Employment Agreement, and if the Participant fails to satisfy such requirements,
the Participant shall be obligated to promptly repay to the Company the full
fair market value (calculated based on the closing price of Shares on the New
York Stock Exchange on the Date of Termination) of the restricted Shares that
became vested as of the Date of Termination pursuant to Section 4(b). In the
event that the Employment Period (as defined in the Employment Agreement)
expires without renewal prior to the Participant’s Termination of Employment,
such Termination of Employment will be deemed (solely for purposes of this
Section 4) to be a Termination of Employment covered by Section 4(a) of the
Employment Agreement if it is by the Company without Cause or by the Participant
for Good Reason (in each case as defined in the Employment Agreement, but
disregarding

C-3

--------------------------------------------------------------------------------




references in such definitions to the Employment Agreement). In such
circumstances, the release requirements of Section 4(a) of the Employment
Agreement will apply, solely for purposes of this Section 4.


5.    Incidents of Ownership; Transfer Restrictions. Subject to the restrictions
set forth in the Plan and this Agreement, the Participant will possess all
incidents of ownership of the restricted Shares granted hereunder, including the
right to receive dividends with respect to such Shares and the right to vote
such Shares; provided, that all dividends paid with respect to the Shares
underlying the Performance Awards during the Initial Vesting Periods and/or
Make-Whole Vesting Periods shall be accumulated and paid to the Participant, if
and to the extent that, and at the same time as, such Shares become earned and
vested. The restricted Shares granted hereunder, and any interest therein, may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution, prior to such Shares
becoming earned and vested in accordance with the terms of this Agreement.
6.    Plan Governs. This Agreement and the Performance Awards are subject to all
of the terms and provisions of the Plan. By entering into this Agreement the
Participant hereby consents and agrees to all terms and conditions set forth in
the Plan. In the event that there is any inconsistency between the provisions of
this Agreement and of the Plan, the provisions of the Plan shall govern.
Notwithstanding the foregoing or anything to the contrary in this Agreement,
Section 13 of the Plan shall not apply to the Performance Awards other than as
expressly contemplated by Section 4(a).
7.    Nature of Payments. The grant of the Performance Awards hereunder is in
consideration of services to be performed by the Participant for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Participant for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Participant.
8.    Amendments. This Agreement may be amended only by written agreement signed
by the Participant and the Company.
[Signature page follows.]
        

C-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date first above written.




PARTICIPANT




/s/ Daniel J. Crowley     
Daniel J. Crowley




TRIUMPH GROUP, INC.


By: /s/ John B. Wright, II
Name: John B. Wright, II
Title: Vice President, General Counsel and
Secretary



C-5